DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on February 23, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 8, 9 and has canceled claim 7.  
Claims 1-6 and 8-11 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Cossairt (US 2007/0201133 A1) in view of the US patent application publication by Gagneraud (US 2011/0080472 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Cossairt teaches a three dimensional image display serves as the image-generating device that is comprised of a diffuser (250, Figure 10), a scanner (150) serves as the scanning unit that generates a light beam that scans one face of the diffuser and a lenticular lens array (280) serves as the autostereoscopic filter, (please see Figure 10).  
Claim 1 has been amended to include the phrase “an autostereoscopic filter comprising a lenticular array including an arrangement of cylindrical lenses wherein a pitch of each lens of the arrangement of cylindrical lenses is equal to a width of two pixels of an intermediate image”.   Cossairt teaches that the lenticular array for autostereoscopic view may comprise an arrangement of cylindrical lenses (4, please see Figure 2, paragraph [0012]).  Cossairt demonstrates the display may comprise multiple views for generating three-dimensional view for viewers/eyes at multiple positions, (please see Figure 1).   It is known in the art that the number of pixels corresponding to each lens pitch provides the number of views at different viewing positions.   In Figure 10, Cossairt teaches that the number of views may be two for generating left eye view to left eye of a viewer and right eye view to right eye of the viewer.  In light of Gagneraud, in the same field of endeavor that teaches an autostereoscopic display, an autostereoscopic filter including a lenticular lens array (202, Figure 2) having an arrangement of cylindrical lenses (204) with the pitch of the cylindrical lenses equals to a width of two pixels (206 and 208), consists an image pixel for right eye view (206) and an image pixel for left eye view, (208, please see paragraph [0013]), is explicated disclosed in order to allow the left eye image view (208) be directed to the left eye (L) and the right image view (206) be directed to the right eye (R ) to achieve the binocular stereoscopic vision for a viewer.   It would then have been obvious to one skilled in the art to apply the teachings of Gagneraud to modify the autostereoscopic filter of Cossairt to make the lenticular array including an arrangement of cylindrical lenses that each lens .  

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossairt and Gagneraud as applied to claim 1 above and further in view of the patent issued to Van Putten  et al (PN. 9,874,761).
The three-dimensional image display taught by Cossairt in combination with the teachings of Gagneraud as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 2, Cossairt does not teach explicitly that the autostereoscopic filter or the lenticular lens is integrated into the diffuser so that the diffuser and autostereoscopic filter form a single part.  It however has been held that forming in one piece an article, which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Furthermore, Van Putten  et al in the same field of endeavor teaches an autostereoscopic image display wherein the autostereoscopic filter or the lenticular lens (37, Figure 9) and the diffuser (36, Figure 9), may be formed of a single unit.  It would then have been obvious to one skilled in the art to apply the teachings of Van Putten  et al to modify the autostereoscopic filter and the diffuser to form of a single unit for the benefit of using a single material for the two elements.  
With regard to claim 3, Van Putten  teaches that the diffuser and autostereoscopic filter or the lenticular lens (37, Figure 9) and the scattering structure (36) of the diffuser are placed at two opposite surfaces of a substrate, (please see Figure 9).  

Claims 4, 5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossairt, Gagneraud and Van Putten  et al as applied to claim 3 above, and further in view of the US patent application publication by Akiyama (US 2017/0351091 A1).
The three-dimensional image display taught by Cossairt in combination with the teachings of Gagneraud and Van Putten  et al as described in claims 1 and 3 above has met all the limitations of the claim.  
With regard to claim 4, these references however do not teach explicitly that the scattering structure of the diffuser comprises a matrix array of microlenses.  It is known in the art that matrix array of microlenses has diffusing or scattering properties as explicitly demonstrated by Akiyama wherein a microlenses array diffuser including a matrix of microlenses array (Figure 4) is disclosed.  It would then have been obvious to one skilled in the art to alternatively use matrix of microlenses array as the scattering structure of the diffuser for the benefit of also including lens function for the diffuser.  
With regard to claim 5, Akiyama teaches that the microlens array diffuser comprises microlenses arranged in the matrix array in the form of rows that are parallel to one another and of columns that are parallel to one another.  
With regard to claim 8, it is obvious to one skilled in the art to make the lenticular lens array has an object focal plane that is coincident with an image focal plane of the matrix array of microlenses to enhance the image view.  
With regard to amended claim 9, Gagneraud teaches that the cylindrical lenses are arranged so as to generate as output from the image generating device or the image display at least one first two dimensional image to be observed from a first viewpoint (i.e. left eye L, .  

Claims 4, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossairt, Gagneraud and Van Putten et al as applied to claim 3 above, and further in view of the US patent application publication by Nakano (US 2017/0351091 A1).
The three-dimensional image display taught by Cossairt in combination with the teachings of Gagneraud and Van Putten et al as described in claims 1 and 3 above has met all the limitations of the claim.  
With regard to claim 4, these references however do not teach explicitly that the scattering structure of the diffuser comprises a matrix array of microlenses.  It is known in the art that matrix array of microlenses has diffusing or scattering properties as explicitly demonstrated by Nakano wherein a matrix of microlens array (3, Figure 7) has effect to reduce speckle of laser beams and optimize emission angle, (please see paragraph [0060]). It would then have been obvious to one skilled in the art to alternatively use matrix of microlenses array as the scattering structure of the diffuser for the benefit of also including lens function for the diffuser as well as reducing unwanted speckle noise of the light beams.  
With regard to claim 6, Nakano teaches that the scanner of the image generating device has a control module to control the scan of the light bean over the matrix array of the microlenses, (please see Figures 1 and 7).  
With regard to claim 8, it is obvious to one skilled in the art to make the lenticular lens array has an object focal plane that is coincident with an image focal plane of the matrix array of microlenses to enhance the image view.  
amended claim 9, Gagneraud teaches that the cylindrical lenses are arranged so as to generate as output from the image generating device or the image display at least one first two dimensional image to be observed from a first viewpoint (i.e. left eye L, Figure 2) and one second two-dimensional image to be observed from a second viewpoint (i.e. right eye R), in order to achieve the three dimensional view.  

Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossairt and Gagneraud as applied to claim 1 and further in view of the US patent application publication by Nakano (US 2017/0351091 A1).
The three-dimensional image display taught by Cossairt in combination with the teachings Gagneraud as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 10, Cossairt teaches the three-dimensional image display device comprises a scanner (150, Figure 10) to scan light beam over the diffuser (250) it however does not teach explicitly to include a module for forming the light bean and a movable mirror for generating the scan of said light beam over the diffuser.  Nakano in the same field of endeavor teaches an image generating device that is comprised of a scanner for scanning light beams over a diffuser (3, Figure 7) wherein the scanner comprises  movable mirrors (111 and 112, Figure 1, paragraph [0040]) for forming light beam over the diffuser.  It would then have been obvious to one skilled in the art to apply the teachings of Nakano to modify the image display device to include module for controlling the scanner and therefore the scanning of the light beams on the diffuser as well as the autostereoscopic filter.  
With regard to claim 11, Cossairt does not teach explicitly that the three-dimensional image display is a head-up display.  Nakano in the same field of endeavor teaches the image .  
Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments are mainly drawn to the newly amended features of the claims that have been fully considered and rejected for the reasons stated above.
In response to applicant’s arguments, the applicant being one skilled in the art must have the basic knowledge of multiple views, including autostereoscopic view, wherein the number of the image pixels corresponding to a lens of the lenticular array corresponding the number of the views that may be provided.  This means in order for the autostereoscopic view to occur at least two image pixels, for right eye view and left eye view respectively, corresponding to each lens of the lenticular array should be included as explicitly taught by cited Gagneraud reference, (please see Figure 2).   The cited Cossairt demonstrates for a multiple views arrangement (wherein the number of views may include at least two) to achieve autostereoscopic view for a viewer with left and right eyes only, (please see Figure 10).  This means in light of the teachings of Gagneraud reference the pitch of the lens of the lenticular array equals the width of the right eye pixel and left eye pixel.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872